Citation Nr: 0808929	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating action.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his Substantive Appeal, filed in March 2004.  A 
hearing was duly scheduled in October 2006, but the veteran 
failed without good cause to appear to testify.  His request 
for hearing before the Board is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (West 2002 & Supp. 
2007).  

The Board remanded this issue to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, in December 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is shown to have a current condition 
diagnosed as left knee osteoarthritis, chondrocalcinosis and 
possible medial meniscal tear.  

3.  None of the documented conditions including arthritis of 
the left knee was shown in service or until many years after 
discharge therefrom.  

4.  The currently demonstrated left knee disorder is not 
shown to be any event or incident of the veteran's period of 
military service.  



CONCLUSION OF LAW

The veteran's left knee disability manifested by 
osteoarthritis, chondrocalcinosis and possible cartilage 
damage is not due to disease or injury that was incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in July 2003.  In 
June 2003, prior to the rating decision, the RO sent the 
veteran a letter advising him that to establish service 
connection, the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The letter cited above also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter advised the veteran that 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

A subsequent letter from the AMC in January 2007 specifically 
advised the veteran, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

The Board finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in September 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  The veteran in fact notified VA 
in January 2007 that he has no further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) in the January 2007 letter cited above.  
Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded several VA medical examinations, 
most recently in August 2007 for the specific purpose of 
obtaining an opinion regarding the etiology of the veteran's 
left knee disorder.  The veteran has not argued, and the 
evidence does not show, that the August 2007 examination was 
in any way inadequate for rating purposes.

The Board accordingly finds no reason to remand for further 
examination at this point.  

As noted in the introduction, the veteran requested a hearing 
before a Veterans Law Judge, but he failed without good cause 
to appear at a hearing scheduled at the RO in October 2006.  
His request for hearing before the Board is accordingly 
deemed to be withdrawn; see 38 C.F.R. § 20.702(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Arthritis is listed in 38 C.F.R. § 3.309(a) as a disorder 
that may be presumptively service-connected if it becomes 
manifest to a compensable degree within one year after 
discharge from service, even if there is no evidence of the 
disorder in STR.  See 38 C.F.R. § 3.307.  

In this case, as noted, there is no evidence that the veteran 
had arthritis of the left knee to a compensable degree within 
the first year after his discharge from service; accordingly, 
presumptive service connection for a chronic disability under 
38 C.F.R. § 3.307 is not appropriate.  

The veteran's STR show that he was treated on two occasions 
in January 1968 for left knee pain; the clinical evaluation 
was that of mild strain (with no deformity, fluid or 
limitation of motion).  

A Report of Medical Examination in support of his separation 
from service in September 1969 shows clinical evaluation of 
the lower extremities as "normal."  An accompanying self-
reported Report of Medical History in September 1969 denied 
history of "trick" or locked knee, lameness or other knee 
disorder.  

A VA X-ray of the left knee in December 1992 showed narrowing 
of the medial joint space with calcification possibly 
secondary to degenerative joint disease or pseudogout.  

The Board notes at this point that December 1992 is the 
earliest evidence of record of degenerative joint disease to 
any degree.  While a chronic disease as enumerated in 
38 C.F.R. § 3.309(a) need not be diagnosed within the 
presumptive period, characteristic manifestations thereof to 
the required degree must be shown by acceptable lay and 
medical evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A 
strong evidentiary link tends to ensure the disease is not 
due to "intercurrent cause" as set forth in 28 C.F.R. § 
3.303(b).  Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The 
lapse in time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In this case, the Board finds that a lapse of more than 20 
years between discharge from service to diagnosis of 
arthritis is not a reasonable time lapse, as arthritis is not 
difficult to diagnose by X-ray study and as the evidence 
establishing subsequent identity is weak.  The Board 
accordingly finds that the veteran did not have onset of 
arthritis to a compensable degree within the first year after 
his discharge from service.   

VA magnetic resonance imaging (MRI) diagnostic of the left 
knee in April 1993 noted history of torn meniscus and 
indicated present degenerative signal change in the meniscus 
with a large tear in the surface of the meniscus.  

The veteran had a VA-contracted medical examination in June 
2003 when he reported being kicked in the knee by a drill 
sergeant while undergoing basic training in January 1968.  
The veteran asserted that he had significant problems with 
the knee since then to include pain and instability.  The 
examiner performed a detailed clinical examination and noted 
her observations, including an X-ray study of the knee.  The 
examiner diagnosed osteoarthritis of the left knee, although 
without providing an opinion regarding etiology.  

The veteran had another VA-contracted medical examination in 
August 2005 and again reported having been kicked in the knee 
during basic training with subsequent chronic constant left 
knee pain.  

The examiner performed a detailed clinical examination 
including an X-ray study of the knee.  The examiner diagnosed 
degenerative arthritis with loss of joint space and 
pseudogout.  Again, the examiner did not provide an opinion 
regarding etiology.  

The veteran had a VA examination of the joints in August 
2007.  The examiner reviewed the claims file and noted the 
veteran's history as reflected in STR and other medical 
records.  

The veteran reported having been kicked in the left knee 
during basic training, resulting in spending two weeks in the 
infirmary; he also reported being subsequently hit in the 
left knee during riots in Washington, DC in 1968.  

The veteran denied any post-military knee trauma.  The 
examiner conducted a thorough clinical examination and noted 
his observations in detail.  The examiner diagnosed left knee 
osteoarthritis, chondrocalcinosis, and possible medial 
meniscal tear.  

The VA examiner stated an opinion, based on examination of 
the veteran and review of the claims file, that the current 
left knee condition was likely chronic in nature and had 
developed in the years after military service and was related 
to age, activity and weight rather than to the acute "mild 
strain" documented in STR.  

Thus, from the current available evidence, the veteran's 
current left knee problems are separate and distinct from the 
"mild strain" injury in service.  Accordingly, the examiner 
concluded that the veteran's left knee disorder is not shown 
to be due to any event or incident of his military service.  

Based on review of the evidence, the Board finds that the 
veteran is shown to have a degenerative arthritis of the left 
knee.  Accordingly, the first element of service connection - 
medical evidence of a disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the only medical opinion of record regarding 
the question of nexus is that of the VA examiner in August 
2007, who stated an opinion that the veteran's current left 
knee disorder was not likely related to the injury 
demonstrated during military service.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the veteran, 
including his assertion of chronic knee pain since his 
incident in service documented as "mild knee strain" in 
STR.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the veteran's account of a 
chronic knee disorder beginning in service is inconsistent 
with the totality of the evidence and thus not credible.  

The veteran in this regard asserted to a VA examiner that he 
had been hospitalized for two weeks after being kick in the 
knee, but STR clearly reflect that his injury was treated at 
the time in a dispensary (outpatient basis) with an elastic 
bandage, rubbing compound and pain medication.  

There is no indication of actual hospitalization for two 
weeks, as the veteran contends, or even evidence of a light 
duty profile or similar evidence of a recognized incapacity, 
even a temporary one, during service.  

The veteran asserts he was assigned light military duties as 
a driver because his left knee precluded overseas assignment 
(Korea or Vietnam), but this is inconsistent with his self-
reported Report of Medical History in September 1969 denying 
history of "trick" or locked knee, lameness, or other knee 
disorder.  It is also inconsistent with his documented PULHES 
profile of 111111 at the time of his discharge.  

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  

The "P" stands for "physical capacity or stamina," the 
"U" indicates "upper extremities," the "L" is indicative 
of "lower extremities," the "H" reflects the condition of 
the "hearing and ears," the "E" is indicative of the 
"eyes," and the "S" stands for "psychiatric condition."  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), 
for an explanation of the military medical profile system.)  

The Board has also carefully considered whether the veteran's 
unsupported account of his symptoms constitutes evidence of a 
chronic disorder warranting service connection under 38 
C.F.R. § 3.303(b).  

As noted, under 38 C.F.R. § 3.303(b)(2), service connection 
may be awarded for a "chronic" condition when a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage, 10 Vet. App. at 495-98.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496, 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

However, the Board has found the veteran's account of his 
symptoms to be inconsistent with the totality of the evidence 
and thus not credible; further, medical evidence denies a 
relationship between that symptomology and the current 
disorder.  

As noted, there is no medical evidence whatsoever of any left 
knee disorder prior to December 1992.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

In summary, the veteran is shown to have a current disability 
manifested by osteoarthritis of the left knee.  However, 
evidence of a present condition is generally not relevant to 
a claim for service connection, absent some competent linkage 
to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  

As there is no competent linkage between the veteran's 
current disorder and military service, the Board finds that 
the criteria for service connection are not met.  
Accordingly, the claim must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this matter, the evidence preponderates against the claim 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


